DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes a phrase that can be implied, i.e. “are provided”.  Correction is required.  See MPEP § 608.01(b).



Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  Claims 2 and 6 recite “are as defined above” but should instead recite “are as defined in claim 1” and “are as defined in claim 5” respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “n+m is from 1 to 5”. However, based on the definition of R4 potentially being hydrogen, n+m must be 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Domon et al. (U.S. 2015/0253664) in view of Nishikori (U.S. 2022/0091508).
Domon et al. teaches a chemically-amplified positive resist composition for high energy beam exposure comprising: (A) a salt represented by general formula (1); and (B) a resin containing a repeating unit represented by general formula (U-1) that dissolves by acid action and increases solubility in an alkaline developer [0021]. Domon et al. also teaches a specific example of the anion of formula (1) is the following formula (A-18):

    PNG
    media_image1.png
    142
    374
    media_image1.png
    Greyscale
 [page 5]. Domon et al. further teaches a specific example of the cation of formula (1) can be the following:

    PNG
    media_image2.png
    175
    178
    media_image2.png
    Greyscale
[0054] which is structurally similar to formula (1) of instant claims 1, 4, and 5, specifically formula (2) of instant claims 2 and 3, more specifically formula (3) of instant claim 6 when m is 4, R5 is hydrogen, p q, and r are 0 except the substituent is -CF3 instead of the instantly claimed -O-C(-Rr1)(-Rr2)(-Rr3).
	However, Domon et al. also teaches illustrative examples of a cyclic group (for R0) include a phenyl group and part of hydrogen atoms may be substituted with a heteroatom, specifically, an ether bond [0046] among others, but does not explicitly teach instantly claimed formula (1) R is formula (R-1) to (R-5). However, Nishikori teaches a radiation-sensitive resin composition comprising a compound (C) which acts as an acid diffusion control agent of the carboxylic acid type [0172] which preferably comprises a terminal acid-labile group in order to improve solubility in the developer solution further expanding the process window [0181] as demonstrated in the following formula (1-8):

    PNG
    media_image3.png
    109
    379
    media_image3.png
    Greyscale
[0186] such that when Domon’s formula (1) having a phenyl group with an ether bond substituent such as a t-butoxy acid-labile group taught by Nishikori the modified compound is equivalent to formula (1) of instant claims 1 and 4, specifically formula (2) of instant claims 2 and 3, more specifically formula (3) of instant claim 6 when m is 4, R5 is hydrogen, Rr1 to Rr3 are C1 hydrocarbyl groups, and p q, and r are 0. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to combine the teachings of Domon and Nishikori and arrive at the instant claims through routine experimentation in order to improve solubility.
With regard to claim 7, Domon et al. teaches the salt represented by general formula (1) can function as an acid diffusion control agent [0058].
With regard to claim 8, Domon et al. teaches the resist composition of the present invention may contain a photo acid generator so that the resist composition functions as a chemically-amplified positive resist composition [0085] and the components were dissolved in an organic solvent [0135].
	With regard to claims 10-12, Domon et al. teaches a specific example of repeating unit represented by general formula (U-1) may be the following:

    PNG
    media_image4.png
    215
    158
    media_image4.png
    Greyscale
[0064] which is equivalent to recurring unit having the formula (c) of instant claim 12 when Ra is hydrogen, YA is an ester bond, and c is 0. Domon et al. also teaches the resist composition of the present invention preferably contains a unit having an acid functional group protected by an acid-labile group (a unit protected by an acid-labile group to be alkali-soluble by acid action) in the base resin to be provided with a property of dissolving in an alkaline aqueous solution at exposed area, as a positive resist. Illustrative example of the most preferable unit protected by an acid-labile group to be alkali-soluble by acid action that can be contained in the polymer of the present invention includes a repeating unit represented by the following general formula (U-2) [0066]:

    PNG
    media_image5.png
    188
    395
    media_image5.png
    Greyscale
[0066] wherein R1 is a hydrogen atom or a methyl group [0061], s is 0, B1 is a single bond, l is 0, c is 0, e is 1, d is 0, and X is an acid-labile group [0066] such as a 1-methyl cyclohexyl group [0069] which is equivalent to a recurring unit having the formula (b) of instant claims 10 and 11 when RA is hydrogen or methyl, XB is a single bond, and AL2 is formula (L3) when R11 is a C1 hydrocarbyl group and a is 2.
	With regard to claims 14 and 15, Domon et al. teaches the present invention provides a resist patterning process comprising steps of: applying the-described resist composition on a substrate to be processed to obtain a resist film; pattern-exposing by a high energy beam; and developing by using an alkaline developer [0092] wherein high energy beam includes an electron beam and EUV [0094].
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Domon et al. (U.S. 2015/0253664) in view of Nishikori (U.S. 2022/0091508) as applied to claim 1 above, and further in view of Hatakeyama et al. (U.S. 2017/0184964).
	With regard to claims 9 and 13, Domon in view of Nishikori teach the above resist composition but do not teach the base polymer comprises recurring units having a function of generating an acid upon exposure to light, specifically at least one of formulae (d1) to (d4).
However, Hatakeyama et al. teaches the base polymer further comprises recurring units of at least one type selected from recurring units having the following formulae (f1) to (f3):

    PNG
    media_image6.png
    471
    313
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    146
    413
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    282
    409
    media_image8.png
    Greyscale
  [0033] which are equivalent to recurring units having the formulae (d1), (d2), and (d4) respectively of instant claim 13 when RB are each hydrogen or methyl, ZA is a single bond, phenylene, -O-ZA1-, or -C(=O)-O-ZA1- when ZA1 is a C1-C6 hydrocarbylene group, R31 to R35 and R39 to R41 are C1-C20 hydrocarbyl group which may contain a heteroatom which may be bonded to form a ring, Xa- is a non-nucleophilic counter ion, n1 is 1, ZB is a single bond or a C1-C20 hydrocarbylene group which may contain a heteroatom, RHF is hydrogen or trifluoromethyl, and ZD is a single bond, methylene, ethylene, phenylene, fluorinated phenylene, -O-ZD1-, or -C(=O)-O-ZD1- when ZD1 is an optionally substituted phenylene. Hatakeyama et al. also teaches the attachment of an acid generator to the polymer main chain is effective in restraining acid diffusion, thereby preventing a reduction of resolution due to blur by acid diffusion. Also, roughness (LWR) is improved since the acid generator is uniformly distributed [0083]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Domon in view of Nishikori to include the above recurring units (f1) to (f3) and arrive at the instant claims in order to prevent a reduction of resolution and improve LWR. 
Claims 1-8, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Domon et al. (U.S. 2015/0268556) in view of Nishikori (U.S. 2022/0091508).
Domon et al. teaches a chemically-amplified negative resist composition for high energy beam exposure comprising: (A) a salt represented by t general formula (1); and (B) a resin containing one or more kinds of repeating units represented by general formulae (UN-1) and (UN-2) [0017]. Domon et al. also teaches a specific example of the anion of formula (1) is the following formula (A-18):

    PNG
    media_image1.png
    142
    374
    media_image1.png
    Greyscale
 [page 5]. Domon et al. further teaches a specific example of the cation of formula (1) can be the following:

    PNG
    media_image2.png
    175
    178
    media_image2.png
    Greyscale
[0051] which is structurally similar to formula (1) of instant claims 1, 4, and 5, specifically formula (2) of instant claims 2 and 3, more specifically formula (3) of instant claim 6 when m is 4, R5 is hydrogen, p q, and r are 0 except the substituent is -CF3 instead of the instantly claimed -O-C(-Rr1)(-Rr2)(-Rr3).
	However, Domon et al. also teaches illustrative examples of a cyclic group (for R0) include a phenyl group and part of hydrogen atoms may be substituted with a heteroatom, specifically, an ether bond [0043] among others, but does not explicitly teach instantly claimed formula (1) R is formula (R-1) to (R-5). However, Nishikori teaches a radiation-sensitive resin composition comprising a compound (C) which acts as an acid diffusion control agent of the carboxylic acid type [0172] which preferably comprises a terminal acid-labile group in order to improve solubility in the developer solution further expanding the process window [0181] as demonstrated in the following formula (1-8):

    PNG
    media_image3.png
    109
    379
    media_image3.png
    Greyscale
[0186] such that when Domon’s formula (1) having a phenyl group with an ether bond substituent such as a t-butoxy acid-labile group taught by Nishikori the modified compound is equivalent to formula (1) of instant claims 1 and 4, specifically formula (2) of instant claims 2 and 3, more specifically formula (3) of instant claim 6 when m is 4, R5 is hydrogen, Rr1 to Rr3 are C1 hydrocarbyl groups, and p q, and r are 0. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to combine the teachings of Domon and Nishikori and arrive at the instant claims through routine experimentation in order to improve solubility.
With regard to claim 7, Domon et al. teaches the salt represented by general formula (1) can function as an acid diffusion control agent [0053].
With regard to claim 8, Domon et al. teaches the resist composition of the present invention may contain a photo acid generator so that the resist composition functions as a chemically-amplified negative resist composition [0084] and the components were dissolved in an organic solvent [0148].
With regard to claim 12, Domon et al. teaches a specific example of recurring unit (UN-1) can be the following:

    PNG
    media_image4.png
    215
    158
    media_image4.png
    Greyscale
[0065] which is equivalent to recurring unit having the formula (c) of instant claim 12 when Ra is hydrogen, YA is an ester bond, and c is 0.
	With regard to claim 14, Domon et al. teaches the present invention provides a resist patterning process comprising steps of: applying the-described resist composition on a substrate to be processed to obtain a resist film; pattern-exposing by a high energy beam; and developing by using an alkaline developer [0109] wherein high energy beam includes an electron beam and EUV [0111].
Claims 9-11, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Domon et al. (U.S. 2015/0268556) in view of Nishikori (U.S. 2022/0091508) as applied to claims 1 and 14 above, and further in view of Hatakeyama et al. (U.S. 2017/0184964).
With regard to claims 9 and 13, Domon in view of Nishikori teach the above resist composition but do not teach the base polymer comprises recurring units having a function of generating an acid upon exposure to light, specifically at least one of formulae (d1) to (d4).
However, Hatakeyama et al. teaches the base polymer further comprises recurring units of at least one type selected from recurring units having the following formulae (f1) to (f3):

    PNG
    media_image6.png
    471
    313
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    146
    413
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    282
    409
    media_image8.png
    Greyscale
  [0033] which are equivalent to recurring units having the formulae (d1), (d2), and (d4) respectively of instant claim 13 when RB are each hydrogen or methyl, ZA is a single bond, phenylene, -O-ZA1-, or -C(=O)-O-ZA1- when ZA1 is a C1-C6 hydrocarbylene group, R31 to R35 and R39 to R41 are C1-C20 hydrocarbyl group which may contain a heteroatom which may be bonded to form a ring, Xa- is a non-nucleophilic counter ion, n1 is 1, ZB is a single bond or a C1-C20 hydrocarbylene group which may contain a heteroatom, RHF is hydrogen or trifluoromethyl, and ZD is a single bond, methylene, ethylene, phenylene, fluorinated phenylene, -O-ZD1-, or -C(=O)-O-ZD1- when ZD1 is an optionally substituted phenylene. Hatakeyama et al. also teaches the attachment of an acid generator to the polymer main chain is effective in restraining acid diffusion, thereby preventing a reduction of resolution due to blur by acid diffusion. Also, roughness (LWR) is improved since the acid generator is uniformly distributed [0083]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Domon in view of Nishikori to include the above recurring units (f1) to (f3) and arrive at the instant claims in order to prevent a reduction of resolution and improve LWR.
	With regard to claims 10 and 11, Domon et al. teaches as repeating unit other than (UN-1) to (UN-4), (meth)acrylic acid ester unit protected with an acid labile group and (meth)acrylic acid ester unit having adhesion group such as lactone structure, which are typically used as a repeating unit, can be used [0079] but does not teach a recurring unit of formula (a) and/or (b).
	However, Hatakeyama et al. teaches a resist composition wherein the base polymer comprises recurring units having the formula (a1) or recurring units having the formula (a2) [0030] as seen the following Polymer 4:

    PNG
    media_image9.png
    200
    301
    media_image9.png
    Greyscale
[page 58] wherein the right recurring unit is equivalent to a recurring unit having the formula (b) of instant claims 10 and 11 when RA is methyl, XB is an ester bond, and AL2 is formula (L3) when R11 is a C1 hydrocarbyl group and n is 2. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, it is known to one of ordinary skill in the art that recurring units having acid labile groups may be used in either negative or positive resist compositions.
With regard to claims 16 and 17, Domon in view of Nishikori teach the above resist composition and pattern forming process but do not teach the developing step uses an organic solvent.
However, Hatakeyama et al. teaches a negative pattern may be formed via organic solvent development using a positive resist composition comprising a base polymer having an acid labile group. The developer used herein is preferably selected from among 2-octanone, 2-nonanone, 2-heptanone, 3-heptanone, 4-heptanone, 2-hexanone, 3-hexanone, diisobutyl ketone, methylcyclohexanone, acetophenone, methylacetophenone, propyl acetate, butyl acetate, isobutyl acetate, pentyl acetate, butenyl acetate, isopentyl acetate, propyl formate, butyl formate, isobutyl formate, pentyl formate, isopentyl formate, methyl valerate, methyl pentenoate, methyl crotonate, ethyl crotonate, methyl propionate, ethyl propionate, ethyl 3-ethoxypropionate, methyl lactate, ethyl lactate, propyl lactate, butyl lactate, isobutyl lactate, pentyl lactate, isopentyl lactate, methyl 2-hydroxyisobutyrate, ethyl 2-hydroxyisobutyrate, methyl benzoate, ethyl benzoate, phenyl acetate, benzyl acetate, methyl phenylacetate, benzyl formate, phenylethyl formate, methyl 3-phenylpropionate, benzyl propionate, ethyl phenylacetate, and 2-phenylethyl acetate, and mixtures thereof [0137].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722